t c memo united_states tax_court peter e hendrickson and doreen m hendrickson petitioners v commissioner of internal revenue respondent docket no filed date peter e hendrickson and doreen m hendrickson pro sese robert d heitmeyer steven l williams and charles v dumas iii for respondent memorandum findings_of_fact and opinion buch judge during the years at issue the hendricksons were married and received income from which taxes were withheld mrs hendrickson also received nonemployee compensation and mr hendrickson received payments from lost horizons corp lost horizons a michigan corporation of which he was the sole shareholder the hendricksons did not report their income filing zero returns and claiming refunds of the withheld taxes the commissioner issued two notices of deficiency one to the hendricksons jointly for and and one to mr hendrickson separately for and the hendricksons timely filed a petition while residing in michigan the hendricksons are tax protesters their returns were frivolous and their positions in this litigation are also frivolous we addressed most of their arguments in waltner v commissioner tcmemo_2014_35 aff’d 659_fedappx_440 9th cir and we need not address them further the issues we will address are whether the statute_of_limitations on assessment bars collection of the hendricksons’ tax_liabilities whether mrs hendrickson’s nonemployee compensation received in and mr hendrickson’s wages received in through and mr hendrickson’ sec_1lost horizons was a michigan corporation incorporated on date and dissolved on date tax protesters and tax defiers are p ersons who make frivolous anti- tax arguments 136_tc_498 n 3see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit income received from lost horizons are taxable whether the hendricksons are liable for penalties under sec_6663 or additions to tax under sec_6651 for taxable_year sec_2002 and and whether mr hendrickson is separately liable for the same penalty and addition_to_tax for whether mr hendrickson is liable for additions to tax under sec_6651 and f for taxable years and and whether the commissioner is collaterally estopped from contesting the hendricksons’ tax_liabilities because of the hendricksons’ prior criminal conviction and subsequent payment of restitution findings_of_fact the hendricksons are not strangers to judicial proceedings relating to their federal_income_tax the issues before the court stand in a long line of civil and criminal proceedings relating to their federal_income_tax as is directly relevant here the hendricksons have participated in civil and criminal proceedings that relate to the years before the court 4all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts are rounded to the nearest dollar i the hendricksons’ and returns during and mr and mrs hendrickson received income that was reported to the internal_revenue_service irs mr hendrickson worked for personnel management inc personnel management earning dollar_figure and dollar_figure for and respectively personnel management filed and issued forms w-2 wage and tax statement reporting tax withheld of dollar_figure and dollar_figure respectively mrs hendrickson received nonemployee compensation of dollar_figure and dollar_figure for and respectively the payor created and filed forms 1099-misc miscellaneous income reporting these payments mr hendrickson also received additional income in and from lost horizons during those years lost horizons promoted his book cracking the code the fascinating truth about taxation in america bank records show that lost horizons issued checks to mr hendrickson totaling dollar_figure in and dollar_figure in the hendricksons submitted a joint_return for they reported zero wages and dollar_figure in taxable interest which resulted in no tax_liability and a refund of dollar_figure mr hendrickson did not submit the form_w-2 issued to him by personnel management and instead submitted form_4852 substitute for form w-2 zeroing out the wages reported by personnel management the substitute w-2 states that mr hendrickson determined his wages and withholdings using c ompany provided records and the statutory language behind sec_3401 and sec_3121 and others in explaining his efforts to obtain a corrected form_w-2 mr hendrickson states that he r equest ed but the company refuses to issue forms correctly listing payments of ‘wages as defined in a and a ’ for fear of irs retaliation the amounts listed as withheld on the w-2 it submitted are correct however the hendricksons did not report any earnings from lost horizons the hendricksons also attached to their return a form 1099-misc disputing mrs hendrickson’s nonemployee compensation the form 1099-misc was marked corrected and at the bottom of the form included the following statement signed by mrs hendrickson this corrected form 1099-misc is submitted to rebut a document known to have been submitted by the party identified above as ‘payer’ which erroneously alleges a payment to the party identified above as the ‘recipient’ of gains profit or income made in the course of a trade_or_business under penalty of perjury i declare that i have examined this statement and to the best of my knowledge and belief it is true correct and complete 5the complete title of this form is substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc this use of a zero return zeroing out wages and compensation and reporting zero tax_liability has been repeatedly characterized as frivolous the hendricksons submitted a joint_return for the hendricksons return reported zero wages dollar_figure in taxable interest and an ira distribution of dollar_figure that resulted in zero tax_liability and a refund of dollar_figure the hendricksons maintained the same frivolous reporting positions as used on their return in a nearly identical manner they submitted form_4852 disputing mr hendrickson’s wages from personnel management and a corrected form 1099-misc disputing mrs hendrickson’s nonemployee compensation the hendricksons did not include any earnings from lost horizons ii mr hendrickson’s and returns mr hendrickson submitted separate returns for and during and mr hendrickson worked for personnel management earning dollar_figure dollar_figure and dollar_figure respectively for and 6see eg 136_tc_455 jagos v commissioner tcmemo_2017_202 aff’d a f t r 2d ria 6th cir waltner v commissioner tcmemo_2014_35 aff’d 659_fedappx_440 9th cir blaga v commissioner tcmemo_2010_170 100_tcm_91 ulloa v commissioner tcmemo_2010_68 hill v commissioner tcmemo_2003_144 rayner v commissioner tcmemo_2002_30 aff’d 70_fedappx_739 5th cir personnel management filed and issued forms w-2 reporting tax withheld of dollar_figure dollar_figure and dollar_figure respectively mr hendrickson continued using form_4852 to dispute his wages and withholding from personnel management and submitted zero returns for and this frivolous reporting position resulted in zero tax_liability for each of these three years the commissioner processed mr hendrickson’s return but rejected his and returns substitutes for returns were prepared for and under sec_6020 the and substitutes for returns used single filing_status included income reported from mr hendrickson’s employment with personnel management applied the standard_deduction and allowed for one exemption on those returns the commissioner calculated increased tax_liabilities and imposed additions to tax under sec_6651 and f mr hendrickson did not pay any of the tax calculated on the and substitutes for returns iii civil refund proceeding in date the united_states filed a civil complaint for erroneous tax refunds for and and sought a permanent injunction against the hendricksons the complaint sought to recover the hendricksons’ refunds issued as a result of the misrepresentations the hendricksons made on their and form_1040 tax returns and to enjoin defendants under sec_7402 from filing a false and fraudulent tax returns and forms with the internal_revenue_service the complaint further states that mr hendrickson’s bogus zero- income scheme fraudulently asserts that the payment of federal taxes is voluntary and that his customers are legally entitled to refunds of all taxes withheld from their paychecks in date the u s district_court for the eastern district of michigan issued an amended judgment and order of permanent injunction the judgment required that the hendricksons return their erroneous refunds received from their and returns under sec_7405 and ordered a permanent injunction prohibit ing the hendricksons from filing any_tax return amended_return form or other writing or paper with the irs that is based on the false and frivolous claims set forth in cracking the code that only federal state_or_local_government workers are liable for the payment of federal_income_tax or subject_to the withholding of federal income social_security and medicare taxes from their 7complaint united_states v hendrickson no e d mich date the complaint highlights mr hendrickson’s book cracking the code and his use of www losthorizons com to promote his book and the frivolous positions expressed therein wages the hendricksons appealed to the u s court_of_appeals for the sixth circuit and the judgment was affirmed iv criminal proceeding mr hendrickson was indicted on counts of filing a false document under sec_7206 in date counts relating to the use of form_4852 in place of forms w-2 for tax years and through and counts relating to form sec_1040 u s individual_income_tax_return for tax years and through during his criminal proceeding mr hendrickson argued the same frivolous positions discussed in cracking the code a jury found mr hendrickson guilty on all counts and a criminal judgment was entered against him in date the judgment included imprisonment fines and restitution the hendricksons’ restitution amount was calculated to include the tax due and owing by the defendant for through dollar_figure as well as the fraudulent refund that the defendant obtained by filing a false return for dollar_figure totaling dollar_figure the hendricksons have fully paid the restitution amount mr hendrickson’s conviction was affirmed by 8amended judgment and order of permanent injunction pincite united_states v hendrickson no e d mich date 9indictment united_states v hendrickson no e d mich date the u s court_of_appeals for the sixth circuit and his petition for certiorari was denieddollar_figure v current deficiency proceeding the commissioner issued two notices of deficiency on date the first determined the following deficiencies and penalties with respect to mr and mrs hendrickson’s federal_income_tax for year sec_2002 and year deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number the notice states that should sec_6663 not apply in the alternative sec_6651 should apply to impose an addition_to_tax for fraudulent_failure_to_file for each year the second notice determined the following deficiencies penalties and additions to tax with respect to mr hendrickson’s federal_income_tax for years and 10see 460_fedappx_516 6th cir cert_denied 567_us_906 additions to tax_year deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure --- --- sec_6651 --- dollar_figure sec_6651 --- dollar_figure big_number the hendricksons filed a single petition arguing that n o underpayment of petitioners’ federal_income_tax liabilities exists for the year sec_2002 through and that petitioners were not negligent nor did petitioners knowingly or negligently disregard any rules or regulations governing the preparation of tax returns for the year sec_2002 through and did not intentionally disregard any_tax rules or regulations they also dispute all adjustments and calculations for each of the years at issue arguing that the commissioner erred in determining their deficiencies in federal_income_tax penalties under sec_6663 and additions to tax under sec_6651 the hendricksons further claim that the payment of restitution was in full satisfaction of the alleged tax debt and that respondent knowingly waived any rights he may have had after the fact of payment to seek anew sic assessment and collection of that alleged debt through respondent’s deficiency procedures or in any other way the hendricksons also claim that the commissioner is barred from litigating this matter under the doctrines of res_judicata and collateral_estoppel that the commissioner’s acceptance of restitution waives all future claims that the period of limitations for assessment and collection has passed and that the commissioner’s notice_of_deficiency fails to set forth accurate numerical information is arbitrary capricious ambiguous unclear indefinite uncertain and or illogical and fails to state a claim on which relief can be granted this case was tried in date the following december we issued our opinion in graev v commissioner graev iii t c ___ date supplementing and overruling in part 147_tc_460 on date we ordered the parties to address the effect of graev iii on this case the parties responded and the commissioner moved to reopen the record to submit evidence of sec_6751 supervisory approval the court granted the commissioner’s motion over the hendricksons’ objection and further trial was held at trial the court admitted into evidence documents that the commissioner relies on for sec_6751 supervisory approval of penalties these documents include a form fraud development recommendation - examination and a civil_fraud lead sheet form lists mr hendrickson’s name includes the revenue agent’s notes asserting fraud penalties for and is dated august and is signed by the revenue agent’s immediate supervisor the civil_fraud lead sheet lists both mr and mrs hendrickson asserts fraud penalties for and is undated and includes a detailed description of the hendricksons’ frivolous filing techniques the hendricksons argue that the commissioner’s evidence of supervisory approval was not actually intended to meet the requirements of sec_6751 and that its purpose is to provide a framework for making potential fraud determinations not an actual fraud determination they contend that form and the civil_fraud lead sheet do not meet the commissioner’s own requirements and fail to identify or document any potential fraud indicators the hendricksons further argue that sec_6751 approval is required for additions to tax under sec_6651 and f because congress intended sec_6751 to apply to all penalties not automatically calculated through electronic means the commissioner’s position is that sec_6751 requires only approval in writing by the immediate supervisor of the individual who made the initial determination he argues that the form and the civil_fraud lead sheet show that a penalty was determined by a revenue_agent in writing and that the determination was approved by the revenue agent’s supervisor the commissioner further argues that approval of sec_6651 additions to tax is specifically excluded under sec_6751 opinion the hendricksons’ tax-protester arguments have burdened the judicial system and the irs for nearly three decades their use of substitute forms w-2 and corrected forms 1099-misc as discussed in cracking the code and used by taxpayers such as those in waltner have been repeatedly rejected by the courtdollar_figure but the hendricksons also raise an argument not addressed in waltner the main premise of this argument is that the commissioner has no proof that the hendricksons engaged in any taxable activities and the commissioner’s reliance on forms w-2 and 1099-misc is hearsaydollar_figure the hendricksons incorrectly argue that this shifts the burden to the commissioner but this frivolous argument is not 11see eg 136_tc_455 jagos v commissioner tcmemo_2017_202 waltner v commissioner tcmemo_2014_35 mooney v commissioner tcmemo_2011_35 blaga v commissioner tcmemo_2010_170 ulloa v commissioner tcmemo_2010_68 hill v commissioner tcmemo_2003_144 rayner v commissioner tcmemo_2002_30 12cracking the code supra pincite about 1040’s and claiming refunds describes the hendricksons’ strategy to claim a full refund by submitting corrected forms 1099-misc with a declaration that income received was not taxable and substitute forms w-2 zeroing out reported wages new to the court and we will not waste judicial resources addressing it furtherdollar_figure the hendricksons’ frivolous arguments will be addressed by the court where we can dispense with them in a quick and efficient manner otherwise they will be ignoreddollar_figure i statute_of_limitations generally the period of limitations for the assessment of tax_liabilities is three years except in instances of fraud a willful_attempt_to_evade_tax and the taxpayers’ failure_to_file a returndollar_figure under such exceptions the commissioner may assess an increased tax_liability at any timedollar_figure for instances of fraud the commissioner bears the burden of proving an exception to the general limitations perioddollar_figure likewise the commissioner has the burden_of_proof with respect to fraud determinations for the penalty under section 13see crain v commissioner f 2d pincite wnuck v commissioner t c pincite explaining why we do not address frivolous arguments 14see wnuck v commissioner t c pincite sec_6501 c sec_6501 and 17see sec_7454 139_tc_418 aff’d 552_fedappx_250 4th cir 116_tc_31 a or an addition_to_tax under sec_6651dollar_figure fraud must be shown by clear_and_convincing evidencedollar_figure fraudulent intent is a question of fact determined after careful review of the entire record of the taxpayer’s entire course of conduct and of circumstantial evidence reasonably inferred from the factsdollar_figure a conviction under sec_7206 for intentionally filing false returns does not in and of itself prove that sec_6501 applies because the intent to evade tax is not an element of the crime charged under sec_7206 however a conviction under sec_7206 may be considered in connection with other facts in determining fraud the hendricksons’ tax-protester positions civil refund proceeding and criminal convictions under sec_7206 show a clear fraudulent and willful 18see sec_7454 19rule b see sec_7454 gould v commissioner t c pincite o’neal v commissioner tcmemo_2016_49 at 20317_us_492 99_tc_202 98_tc_511 80_tc_1111 56_tc_213 21o’neal v commissioner at citing 84_tc_636 intent to evade tax because of this clear intent the hendricksons’ period of limitations for assessment remains open for through dollar_figure ii receipt of income under sec_61 under sec_61 gross_income means all income from whatever source derived that includes mr hendrickson’s wages from personnel management and income from lost horizons received in through and mrs hendrickson’s nonemployee compensation received in and the commissioner’s separate notices account for the income wages and nonemployee compensation that were reported to the commissioner on information returns and discovered through the examination of bank records in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving those determinations incorrectdollar_figure but the hendricksons’ deficiencies involve unreported income in the sixth circuit the circuit in which appeal in this case would normally lie a deficiency involving unreported income is not entitled to the presumption of correctness unless the commissioner can provide a minimal factual predicate or foundation of substantive evidence linking the taxpayer to the income-producing 22see sec_6501 23rule a 290_us_111 activitydollar_figure if the commissioner produces evidence linking the hendricksons to an income-producing activity then the burden remains with the hendricksons to rebut the presumptiondollar_figure to satisfy this minimal factual burden the commissioner introduced into evidence forms w-2 issued to mr hendrickson by personnel management and original forms 1099-misc to rebut mrs hendrickson’s corrected forms misc the parties’ stipulations also establish the requisite evidentiary foundation with respect to mr hendrickson’s wages and mrs hendrickson’s nonemployee compensation regarding mr hendrickson’s receipt of income from lost horizons the commissioner’s notice asserts that lost horizons issued checks to mr hendrickson in and mr hendrickson stipulated that he was the sole shareholder of lost horizons for and and the record indicates that lost horizons was in the business of promoting mr hendrickson’s book the 24909_f2d_915 6th cir citing 596_f2d_358 9th cir rev’g 67_tc_672 richardson v commissioner tcmemo_2006_69 91_tcm_981 aff’d 509_f3d_736 6th cir 25richardson v commissioner t c m cch pincite commissioner linked the hendricksons to an income-producing activity and the burden of showing error lies with them the hendricksons failed to advance any credible arguments or offer any credible_evidence showing that the nonemployee compensation wages and payments they received are not taxable_income the general premise of the hendricksons’ arguments is that information returns filed by employers cannot be relied upon by the commissioner are hearsay and do not fall under the ‘business records’ exception to rule of the federal rules of evidence as to their allegations that any payments made to petitioners constituted or were connected with taxable events the hendricksons’ position is frivolousdollar_figure the hendricksons continue to offer only tax_protester or tax defier arguments and nothing else consequently we will not address them the hendricksons received taxable_income in and and mr hendrickson received taxable_income in and 26a frivolous argument is one that is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir iii filing_status the returns submitted by the hendricksons did not consistently show the same filing_status the hendricksons submitted returns for and electing joint filing_status mr hendrickson submitted a separate_return for electing married_filing_separately for it is unclear what filing_status mr hendrickson purported to elect but the return did not include mrs hendrickson’s name at the top of the return or her signature at the bottom for mr hendrickson submitted a return that purported to elect joint filing_status but that return listed mrs hendrickson on the line used to identify a spouse who filed a separate_return and the return did not include mrs hendrickson’s name at the top of the return or her signature at the bottom these various ambiguities were all resolved by stipulation the parties stipulated that the through returns were submitted as married_filing_separately in his notices of deficiency the commissioner determined various filing statuses for and the commissioner determined the hendricksons’ filing_status to be married_filing_jointly for the commissioner determined mr hendrickson’s filing_status to be married_filing_separately and for and the commissioner determined mr hendrickson’s filing_status to be single for and the commissioner erred in determining mr hendrickson’s filing_status to be single the parties stipulated that the hendricksons were married at all times during the years in question a married_person is ineligible for single filing statusdollar_figure iv mr and mrs hendrickson’s penalties for and the commissioner determined sec_6663 fraud penalties for the hendricksons for and and for mr hendrickson separately for in the and notice_of_deficiency the commissioner determined that should sec_6663 not apply in the alternative sec_6651 should impose additions to tax for fraudulent_failure_to_file the commissioner further asserts in his answer that should the court not find fraud under sec_6663 the court should find fraudulent_failure_to_file under sec_6651 for the hendricksons’ and returns and mr hendrickson’s return the sec_6663 fraud_penalty and the addition_to_tax under sec_6651 for fraudulent_failure_to_file are similar in mohamed v commissioner tcmemo_2013_255 the court provides a lengthy comparison of the two sec_1 see also 68_tc_632 holding that the taxpayer who was married at the relevant time was not eligible for the filing_status of single penaltiesdollar_figure as relevant here imposition of a sec_6663 penalty requires that the taxpayer file a valid_return and a sec_6651 addition_to_tax is applicable only if the taxpayer fails to file a timely return and then only if the delinquency is fraudulent although the hendricksons and mr hendrickson separately submitted documents purporting to be returns for and we must determine whether the returns are valid for the purpose of imposing a sec_6663 penalty or a sec_6651 addition_to_tax it is generally accepted that a taxpayer’s return reporting zeros for all income lines is not a valid returndollar_figure additionally even if the taxpayer provides some income information the return is not valid as there must also be an honest and reasonable intent to supply the information required by the tax code in our self-reporting tax system the government should not be forced to accept as a return a document which plainly is not intended to give the required 28mohamed v commissioner tcmemo_2013_255 at 29mohamed v commissioner at 30see eg 120_tc_163 taxpayer reported zeros for all income lines aff’d without published opinion a f t r 2d ria 3d cir caton v commissioner tcmemo_2012_92 103_tcm_1488 taxpayer reported zero for wages total income adjusted_gross_income taxable_income and total_tax information finally the commissioner’s processing of an invalid return does not make it validdollar_figure as the court has similarly held regarding the open limitations_period with which to assess liabilities under sec_6501 the commissioner’s processing of a fraudulent return does not in and of itself start the limitations perioddollar_figure the hendricksons’ returns for and and mr hendrickson’s separate_return for are not valid returns the and returns are not complete zero returns they conveniently report either a minuscule amount of taxable interest or ira_distributions but we nonetheless hold that the returns for and do not show an honest and reasonable intent to supply information required by the tax code and are the result of the hendricksons’ frivolous attempt in protesting the federal_income_tax because the hendricksons’ 31738_f2d_157 6th cir quoting 627_f2d_830 7th cir see 82_tc_766 aff’d 793_f2d_139 6th cir 32see beard v commissioner t c pincite holding return was invalid when taxpayer made alterations to form_1040 that allowed taxpayer to claim a refund mohamed v commissioner at finding taxpayer’s unsigned return was invalid although processed by the irs see eg 270_f3d_1297 10th cir holding that acceptance cannot cure an invalid return when the taxpayer failed to sign the return aff’g tcmemo_1999_426 33see 135_tc_497 returns for and and mr hendrickson’s return for are not valid returns we cannot uphold sec_6663 penalties however sec_6651 provides an increased addition_to_tax of of the amount_required_to_be_shown_as_tax on an unfiled return if the failure_to_file the return is fraudulent the hendricksons’ and returns and mr hendrickson’s return are not valid because of their fraudulent and willful intent to evade tax because their invalid returns are not due to reasonable_cause we uphold the commissioner’s sec_6651 additions to tax for and v mr hendrickson’s additions to tax for and a sec_6651 failure to pay sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown on a return unless the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect in instances where the taxpayer fails to file a return and a return is prepared by the secretary under sec_6020 commonly known as a substitute for return the substitute for return is treated as the return filed by the taxpayer for purposes of determining an addition to tax for failure to timely paydollar_figure the commissioner introduced into evidence the substitutes for returns prepared by the secretary for mr hendrickson’s and returns which satisfy the requirements of sec_6020 therefore the commissioner has met his burden and the burden shifts to mr hendrickson mr hendrickson failed to raise any credible defense at trial or on brief arguing only frivolous positions that the court will not waste its time addressing accordingly mr hendrickson is liable for additions to tax under sec_6651 b sec_6651 fraudulent_failure_to_file mr hendrickson’s and returns were rejected by the commissioner because of fraud and substitutes for returns were prepared under sec_6020 mr hendrickson’s rejected and returns used the same frivolous reporting positions as his prior returns and his reporting was not due to reasonable_cause mr hendrickson’s pattern of filing frivolous returns shows a deliberate intent to conceal taxable_income and he is liable for additions to tax under sec_6651 sec_6651 127_tc_200 aff’d 521_f3d_1289 10th cir vi sec_6751 supervisory approval the hendricksons are jointly liable for additions to tax under sec_6651 for and and mr hendrickson is separately liable for additions to tax under sec_6651 for and and sec_6651 for and they argue that sec_6751 requires supervisory approval of additions to tax under sec_6651 and f because these additions to tax are not automatically calculated through electronic means their position is that sec_6751 is ambiguous and that the rule_of lenity requires us to resolve any ambiguity in their favor we disagree sec_6751 explicitly provides that the requirement of an approval of assessment shall not apply to any addition_to_tax under sec_6651 therefore the commissioner was not required to provide written approval of sec_6651 and f additions to taxdollar_figure vii collateral_estoppel res_judicata and restitution payments the hendricksons argue that the commissioner’s claims are res_judicata and collaterally estopped and that the commissioner’s acceptance of restitution waives all future claims we disagree 35beam v commissioner tcmemo_2017_200 at sec_6751 by its terms does not apply to ‘any addition_to_tax under sec_6651 sec_6654 or sec_6655 ’ quoting sec_6751 res_judicata generally prevents parties from relitigating the same cause of action and applies to a claim if it was or could have been litigated as part of the cause of action in a prior case collateral_estoppel or issue preclusion provides that once an issue of fact or law is ‘actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation ’ a prior court’s factual determinations are preclusive if the court had jurisdiction to and did determine the facts at issue and the disputed issue was necessary to the outcome of the prior decisiondollar_figure mr hendrickson was found guilty under sec_7206 of filing a false document the commissioner’s determinations regarding the hendricksons’ tax_liabilities or the amounts were not a necessary element of the criminal conviction rather mr hendrickson was charged for willfully filing a false document that excluded income he knowingly received a crime that does not require as an 36morse v commissioner tcmemo_2003_332 86_tcm_673 citing 333_us_591 aff’d 419_f3d_829 8th cir see 95_tc_560 37morse v commissioner t c m cch pincite quoting 440_us_147 38see 91_tc_273 element the determination of federal_income_tax liabilitiesdollar_figure because the criminal proceeding involved a different cause of action and did not require a calculation of liabilities as a necessary element of the conviction res judicta and collateral_estoppel do not apply the hendricksons further contend that the restitution ordered in mr hendrickson’s criminal conviction is the total due from petitioners as tax_liabilities for all the years involved in the case now before the court and that the amount of restitution was fully briefed and argued by both sides in a protracted litigation over the course of a month the hendricksons also argue that their payments of restitution and the commissioner’s acceptance waive the commissioner’s right to future litigation again we disagree the district_court did not adjudicate the hendricksons’ joint tax_liabilities or mr hendrickson’s separate tax_liabilities rather the court based the restitution amount on an estimate of the hendricksons’ civil tax_liabilities an estimate that is not determinative of any potential future tax liabilitydollar_figure it is well established that a district court’s ordering or deciding not to order restitution has no effect on the 39m j wood assocs inc v commissioner tcmemo_1998_375 76_tcm_700 40see morse v commissioner f 3d pincite durland v commissioner tcmemo_2016_133 at commissioner’s authority to assess the taxpayer’s liabilitydollar_figure consequently the hendricksons’ payment of restitution does not preclude the commissioner from pursuing the hendricksons’ federal_income_tax deficiencies conclusion the hendricksons received taxable_income in and and mr hendrickson received taxable_income in and they have offered no credible_evidence or meritorious legal arguments that the income they received is not taxable their only arguments are frivolous therefore they are liable for tax the hendricksons are not liable for penalties under sec_6663 because they did not file valid returns for any of the years before us but we uphold for each year the sec_6651 fraudulent_failure_to_file addition_to_tax in the alternative mr hendrickson is also liable for sec_6651 additions to tax for and to reflect the foregoing decision will be entered under rule 41see morse v commissioner f 3d pincite holding that sentencing court’s restitution order does not preclude commissioner from litigating defendant’s civil deficiency 183_f3d_535 6th cir same aff’g tcmemo_1997_566
